                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RONALD JOSEPH BILINSKI,

                           Plaintiff,
                                                          CIVIL ACTION
                                                          NO. 16-02728
             v.


 WILLS EYE HOSPITAL, et al.,
                 Defendants.


                                        ORDER

       AND NOW, this 24th day of September 2019, upon consideration of Defendants’

Motions to Dismiss, (ECF Nos. 139 and 140), Defendants’ Motion for Summary

Judgment, (ECF No. 141), and Plaintiff’s Responses, (ECF Nos. 144, 145), it is hereby

ORDERED that the Motions to Dismiss are GRANTED IN PART and DENIED IN

PART and the Motion for Summary Judgment is DENIED without prejudice.

Specifically, the Court:

   1. DENIES Wills Eye Hospital’s Motion to Dismiss (ECF No. 140) Counts III, V

       and VI and GRANTS the Motion as to Bilinski’s request for punitive damages

       against the Hospital;

   2. DENIES Retinovitreous Associates’ Motion to Dismiss (ECF No. 139) Count III

       and GRANTS the Motion as to (1) the portions of Counts V and VI seeking to

       hold Retinovitreous Associates vicariously liable for the medical-battery and

       lack-of-informed-consent claims against Houston, and (2) Bilinski’s request for

       punitive damages against Retinovitreous Associates;




                                           1
3. DENIES Dr. Houston’s Motion to Dismiss (ECF No. 139) Count III and

   Bilinski’s request for punitive damages against Dr. Houston;

4. DENIES without prejudice Dr. Houston and Retinovitreous Associates’

   Motion for Summary Judgment (ECF No. 141).




                                           BY THE COURT:


                                           /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.




                                       2
